DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 06 October 2020 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 14/910,491 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s response filed on 06 October 2020 is acknowledged and entered.  
Currently, claims 1, 4, 5, 7, 11 and 19-33 are pending, and claims 1, 11, 19, 21-25, 32 and 33 are under consideration. Claims 4, 5, 7, 20 and 26-31 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Declaration
The declaration under 37 CFR 1.130(a) filed on 06 October 2020 is sufficient to overcome the prior rejections of claims 1, 11, 19, 21-25, 32 and 33 based on Morisseau et al. (WO2012175222A1, 12/27/2012), because the Morisseau reference was published 1 year or less before the effective filing date of the presently claimed invention (8/8/2013), and Morisseau’s disclosure was made by the inventor or joint inventor (the exception provisions of 35 U.S.C. 102(b)(1)(A)); and because the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor (the exception provisions of 102(b)(2)(A)).

Withdrawal of Objections and Rejections:
The prior art rejection of claims 1, 11, 19, 21, 23-25, 32 and 33 under 35 U.S.C. 103 as being unpatentable over Morisseau et al. (WO2012175222A1, 12/27/2012), and further in view of Hamid et al. (N Engl J Med. 2013 Jul 11; 369(2):134-44. Epub 2013 Jun 2), is withdrawn in view of applicant’s declaration under 37 CFR 1.130(a).
The prior art rejection of claims 1, 11, 21-25, 32 and 33 under 35 U.S.C. 103 as being unpatentable over Morisseau et al. (WO2012175222A1, 12/27/2012), and Hamid et al. (N Engl J Med. 2013 Jul 11;369(2):134-44. Epub 2013 Jun 2), and further in view of Bernard et al. (US 7,858,081, 12/28/2010), is withdrawn in view of applicant’s declaration under 37 CFR 1.130(a).

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim 1 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 15, 16 and 21-25 of copending Application No. 14/910,475.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the previous Office Action mailed on 6/5/2017, at page 5, and in the last Office Action.  
In the response filed on 06 October 2020, the applicant remains that Applicants will respond when claims are allowable.
As such, the rejection is maintained.  Once again, Applicants are reminded that at such time, filing a terminal disclaimer will overcome the instant rejection.  However, Applicants are advised that traversal of the rejection at such time would not be considered timely.  

Claims 1, 19, 21, 23-25, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US10,358,477 in view of Clinical Trial NCT01295827 (2/15/2011). 
Claims 1-10 of ‘477 patent are directed to a fusion protein comprising an IL-15Ra sushi domain and an IL-15, which are joined by a flexible linker consisting of the amino acid sequence of SEQ ID NO:50 (claim 1, for example), and a pharmaceutical composition thereof, wherein the fusion protein comprises the amino acid sequence of SEQ ID NO:60 (claim 9).  SEQ ID NO:50 of ‘477 patent is 100% identical to the present linker of SEQ ID NO:13; and SEQ ID NO:60 comprises the present SEQ ID NO:16 with 99.1% local similarity (see attached sequence search result below).  Additionally, Clinical Trial NCT01295827 teaches a study of an anti-PD-1 monoclonal antibody pembrolizumab (also known as lambrolizumab) in participants with progressive locally advanced or metastatic carcinoma, melanoma, or non-small cell lung carcinoma.  As such, it would have been obvious to make a pharmaceutical compositions comprising the RLI fusion protein of SEQ ID NO:60 of the patent, and the anti-PD-1 antibody pembrolizumab.  Therefore, the conflicting claims are not patentably distinct from each other.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 19, 21, 23-25, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US 2009/0238791, 9/24/2009; previously cited), and Clinical Trial NCT01295827 (2/15/2011).
Jacques discloses fusion proteins which behave as potent super-agonists of the IL-15R  complex, which comprise an IL-15R  binding entity, such as IL-15, fused by covalence e.g., by a flexible linker, to IL-15R or to an IL-15R fragment which has retained the sushi domain of IL-15R (abstract, and page 1, [0010], for example), wherein one of such fusion proteins comprises the sushi-containing polypeptide of SEQ ID NO:30 (human), and the human wild-type IL-15 of SEQ ID NO:48, optionally linked together via a linker; and the IL-15 can be at either end of the IL-15R such as the fusion protein of SEQ ID NO:60 (RLI) or SEQ ID NO:62 (ILR) (page 13, [0300] - [0312]), wherein the linker in the RLI of SEQ ID NO:60 has the amino acid of SEQ ID NO:50 (20 amino acids).  Jacques’ liner of SEQ ID NO:50 is 100% identical to the present SEQ ID NO:13; and Jacques’ RLI of SEQ ID NO:60 comprises the present SEQ ID NO:16 with 99.1% local similarity (see attached sequence search result below); and the difference is in the linker region (2 amino acid mismatch).  Additionally, Jacques teaches pharmaceutical compositions comprising a product of the invention, and a pharmaceutically acceptable vehicle and/or carrier and/or diluent and/or adjuvant, including parenteral formulations usually comprising injectable fluids (page 14, [0353], and page 17, [0431]).  Furthermore, Jacques teaches that the protein comprising the IL-15 and IL-15R fragment comprising sushi domain can be used as anti-tumoral drug or vaccine (page 15, [0364] - [0367]). 
Jacques does not teach a pharmaceutical compositions comprising the fusion protein of IL-15/IL-15Rsushi domain and an antibody such as an anti-PD-1 antibody for treating cancer.
Clinical Trial NCT01295827 teaches a study of an anti-PD-1 monoclonal antibody pembrolizumab (also known as lambrolizumab) in participants with progressive locally advanced or metastatic carcinoma, melanoma, or non-small cell lung carcinoma.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a pharmaceutical compositions comprising an IL-15 and IL-15Ra sushi domain based protein conjugate comprising, such as, Jacques’ RLI fusion protein of SEQ ID NO:60, and the anti-PD-1 antibody pembrolizumab following the teachings of Jacques and Clinical Trial NCT01295827.  The person of ordinary skill in the art would have been motivated to so for cancer treatment as both can be used for treating cancer, and for the advantage that Jacques’ RLI fusion protein is a superagonists of the IL-15R, and the advantage of potential additive effect of the two anti-cancer drugs; and reasonably would have expected success because both the RLI fusion protein and the anti-PD-1 antibody have been made in the art; both can be used for cancer treatment; and making a fusion protein is routine in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 
Claims 1, 11, 19, 21, 23-25, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US 2009/0238791, 9/24/2009; previously cited), and Clinical Trial NCT01295827 (2/15/2011), as applied to claims 1, 19, 21, 23-25, 32 and 33 above, and further in view of Mortier et al. (J. Biol. Chem., 2006, Vol. 281, NO. 3, pp. 1612-1619; provided by applicants). 
The teachings of Jacques and Clinical Trial NCT01295827 are reviewed above.  
Mortier teaches fusion proteins consisting of human IL-15 and human IL-15Ra fused by flexible linkers (RLI and ILR versions) that are even more potent than the combination of IL-15 plus sIL-15Ra-sushi, and behave as potent superagonists of the IL-15R  complex (abstract, and page 1613, 1st column, 2nd paragraph, last 3 lines, for example).  Additionally, Mortier teaches the specific RLI and ILR fusion protein constructions (page 1615, Fig. 2E.), wherein the human IL-15Ra-sushi domain (amino acids 1-77) and human IL-15 were separated by linker 20 (SGGSSGGSGGGGSGGGSGGGGSLQ) for RLI or by linker 26 (SGGGSGGGGSGGGGSG- GGGSGGGSLQ) for ILR (page 1613, the paragraph bridging the two paragraphs).  Thus, Mortier’s human IL-15Ra-sushi domain (amino acids 1-77) would be 100% identical to the present SEQ ID NO:12; and Mortier’s linker 20 is 100% identical to the present linker of SEQ ID NO:14 and the linker in the present conjugate of SEQ ID NO:16 (RLI2).  Therefore, Mortier’s RLI fusion protein comprising linker 20 is the same as the present RLI2 of SEQ ID NO:16.  Further, Mortier teaches that such fusion proteins might therefore be very efficient adjuvant molecules in therapeutic strategies aiming at curing patients with cancer, immunodeficiencies, or infectious diseases (page 1619, 1st column, 2nd paragraph, last sentence).  
With respect to claim 11, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a pharmaceutical compositions comprising an IL-15 and IL-15Ra sushi domain based protein conjugate comprising Mortier’s RLI comprising linker 20 (or replace the linker in  Jacques’ RLI fusion protein of SEQ ID NO:60 with Mortier’s linker 20), and the anti-PD-1 antibody pembrolizumab following the teachings of Jacques, Clinical Trial NCT01295827, and Mortier.  The person of ordinary skill in the art would have been motivated to so for cancer treatment as both can be used for treating cancer, and for the advantage that Jacques’ RLI fusion protein is a superagonists of the IL-15R, and the advantage of potential additive effect of the two anti-cancer drugs; and reasonably would have expected success because either linker (Jacques’ and Mortier’s) is functional in the RLI; and making a fusion protein is routine in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 19, 21-25, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US 2009/0238791, 9/24/2009), and Clinical Trial NCT01295827 (2/15/2011), as applied to claims 1, 19, 21, 23-25, 32 and 33 above, and further in view of Bernard et al. (US 7,858,081, 12/28/2010; cited in the previous Office Action).  
The teachings of Jacques and Clinical Trial NCT01295827 are reviewed above.  Neither reference teaches the specific amino acid substitutions in the IL-15, as recited in claim 22.
The teachings of Bernard were reviewed in the previous Office Action, and are paraphrased herein: 
Bernard teaches a human IL-15 mutein, which comprises an amino acid substitution of L45D or L45E, and is an IL-15 agonist with higher binding affinity for IL-15Ra than that of the wild-type IL-15 (claims 3 and 7; Fig. 4A; and column 4, lines 8-14, for example).
With respect to claim 22, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make 
a pharmaceutical compositions comprising an IL-15 and IL-15Ra sushi domain based protein conjugate comprising, such as, Jacques’ RLI fusion protein of SEQ ID NO:60, and the anti-PD-1 antibody pembrolizumab, wherein the IL-15 can be Bernard’s human IL-15 mutein comprising an amino acid substitution of L45D or L45E, following the teachings of Jacques, Clinical Trial NCT01295827, and Bernard.  The person of ordinary skill in the art would have been motivated to so for cancer treatment, and for the advantage of Bernard’s human IL-15 mutein (higher binding affinity); and reasonably would have expected success because Bernard had demonstrated that the human IL-15 mutein L45D or L45E substitution has higher binding affinity for IL-15Ra.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONG JIANG/
Primary Examiner, Art Unit 1646
3/10/21





Sequence Alignment
RESULT 17
US-12-090-930-60
; Sequence 60, Application US/12090930
; Publication No. US20090238791A1
; GENERAL INFORMATION
;  APPLICANT: INSTITUT NATIONAL DE LA SANTE ET DE LA RECHERCHE MEDICALE
;  TITLE OF INVENTION: IL-15Ralpha sushi domain as a selective and potent enhancer of
;  TITLE OF INVENTION:IL-15 action through IL-15Rbeta/gamma, and hyperagonist
;  TITLE OF INVENTION:(IL15Ralpha sushi - IL15) fusion proteins
;  FILE REFERENCE: B6518A-FP/KP
;  CURRENT APPLICATION NUMBER: US/12/090,930
;  CURRENT FILING DATE: 2008-10-08
;  PRIOR APPLICATION NUMBER: EP05292210.1
;  PRIOR FILING DATE: 2005-10-20
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 60
;  LENGTH: 253
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: RLI fusion protein
US-12-090-930-60

  Query Match             98.4%;  Score 1097;  DB 8;  Length 253;
  Best Local Similarity   99.1%;  
  Matches  209;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         43 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 102

Qy         61 LKCIRDPALVHQRPAPPSGGSGGGGSGGGSGGGGSGGNWVNVISDLKKIEDLIQSMHIDA 120
              |||||||||||||||||||||||||||||||||||  |||||||||||||||||||||||
Db        103 LKCIRDPALVHQRPAPPSGGSGGGGSGGGSGGGGSLQNWVNVISDLKKIEDLIQSMHIDA 162

Qy        121 TLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVENLIILANNSLSSNGNVTES 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        163 TLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVENLIILANNSLSSNGNVTES 222

Qy        181 GCKECEELEEKNIKEFLQSFVHIVQMFINTS 211
              |||||||||||||||||||||||||||||||
Db        223 GCKECEELEEKNIKEFLQSFVHIVQMFINTS 253